DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim now recites that the linear motor is 1) connected to the spline member and 2) closer to the output portion than to the spline member. It is not understood how a first thing can be closer to a second thing than to a third thing when the first and third thing are connected. That is, if being connected puts the first and third things as close as they can possibly be, how can the first be closer to the second than the third? Furthermore, a new “output portion” has been claimed. It is unclear whether the claimed output portion refers to a previously unrecited component or if it is intended to refer to the previously recited “output part.” Clarification is required.
Because all other claims depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ammann (6,280,124).

 	Regarding claims 1 and 20, Kosmowski teaches an actuator and control method for the actuator, comprising: 
a rotary motor (1 item 6) including a rotary mover (fig. 1, item 6r) with a rotational axis (fig. 1, axis generally denoted by K), the rotary mover being configured to rotate around the rotational axis (cols. 1-2, lines 65-47); 
a spline member (fig. 1, item 7) including 
a first member (fig. 1, upper portion of spline 7 connected to rotary motor) that receives torque from the rotary mover to rotate around the rotational axis (see fig. 1), and 
a second member (fig. 1, lower portion of spline member 7 connected to upper portion of linear mover) that reciprocates on the rotational axis (see fig. 1), and receives torque from the first member to rotate around the rotational axis (see fig. 1); 
a linear motor (fig 1, item 4) including

a linear stator (fig. 1, item 4s) that provides driving force along a direction of the rotational axis to the linear mover (cols. 1-2, lines 65-47); and 
an output part (fig. 1, every part of spindle after linear mover) to be driven by the rotary motor and the linear motor, the output part being disposed at an end of the linear mover (cols. 1-2, lines 65-47), 
the linear mover penetrating the linear stator in the direction of the rotational axis (see fig. 1), and the linear mover being configured to rotate around the rotational axis with respect to the linear stator (cols. 1-2, lines 65-47), and
the linear motor being connected to the spline member and the linear motor being disposed to be closer to the output portion than to the spline member. 	Regarding claim 2, Ammann teaches the actuator of claim 1, wherein the rotary motor further includes a rotary stator (fig. 1, item 6) that allows the rotary mover to rotate around the rotational axis (see fig. 1), and the rotary stator houses therein one end of the rotary mover in the direction of the rotational axis, another end of the rotary mover in the direction of the rotational axis being disposed outside of the rotary stator (see fig. 1). 	Regarding claim 3, Ammann teaches the actuator of claim 1, wherein the linear stator includes a permanent magnet, and the linear mover includes a coil (cols. 1-2, lines 65-47) that makes magnetic force act on the permanent magnet (cols. 1-2, lines 

Regarding claim 11, Ammann teaches the actuator of claim 5, wherein the linear mover and the second member are arranged in the direction of the rotational axis, and the linear mover and the second member are integrated (see fig. 1). 	Regarding claim 13, Ammann teaches the actuator of claim 11, wherein the linear mover is a non-magnetic body (see fig. 1, Note that the interior of rotor of linear motor is inside the magnets, and not magnetic itself). 	Regarding claim 15, Ammann teaches the actuator of claim 11, further comprising a guide part (fig. 1, housing within which linear mover moves) of guiding the linear mover or the output part moving along the rotational axis (see fig. 1). 	Regarding claim 17, Ammann teaches the actuator of claim 13, further comprising a guide part (fig. 1) of guiding the linear mover or the output part moving along the rotational axis (fig. 1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ammann in view of Kosmowski (4,869,626).
 	Regarding claims 8, 9 and 10, Ammann teaches the actuators of claims 2, 3 and 5, respectively. Amman does not teach an elastic member of applying force to the linear mover from one end of the linear mover toward another end of the linear mover in the direction of the rotational axis. Kozmowski teaches this (Kosmowski, col. 16, lines 32-33, springs). It would have been obvious to one of ordinary skill in the art at the time of invention to add the elastic member disclosed by Kosmowski to the device disclosed by Ammann because doing so would allow for the tool to be biased in a direction thereby serving as a shock absorbing element. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853